DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 25 is cancelled.
Claim 26 is added.
Allowable Subject Matter
2.	Claims 1-24 and 26 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 1-24 and 26 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose, in view of applicant arguments and remarks filed on 01/05/202, selecting a beam refinement reference signal (BRRS) format based on a degree of expected beam change at the UE and whether a new Tx beam is to be utilized by the eNodeB.
	In addition, Chang et al. (US 2019/0044601) is the closest reference to the amended “selecting a beam refinement reference signal (BRRS) format based on a degree of expected beam change at the UE and whether a new Tx beam is to be utilized by the eNodeB” limitation (see paragraphs 15-16, 25, and 30) that teaches every element of amended limitation with exception of “…based on a degree of expected beam change at the UE and whether a new Tx beam is to be utilized by the eNodeB”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415